DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 11, 12, and 20 have been amended as per the amendment filed on 8/31/2022.

Claims 1-20 are pending and prosecuted.

Claim Objections

Claim 12 is objected to because of the following informalities:  
Claim 12 recites “bad on” when it should be “based on” in line 5.Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Patent Publication 2018/0275824, henceforth known as Li, in further view of Hotelling, US Patent Publication 2017/0097728, in further view of Krah, US Patent Publication 2012/0139865, and in further view of Gourevitch et al., US Patent Publication 2020/0104027, henceforth known as Gourevitch, and in further view of Lin et al., US Patent Publication 2018/0088735, henceforth known as Lin.

Regarding Claim 1, Li discloses a computing device (Abstract; [0047]; Systems in which a touch screen is implemented) comprising: 
a touchscreen that includes a plurality of sensors and a plurality of drive-sense circuits (DSCs), wherein, when enabled, a DSC of the plurality of DSCs configured to (Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]  a touchscreen comprises of a plurality of touch node electrodes 502, 504, 506, and 508 (plurality of sensors). Each of the nodes are connected to a stimulation source 514 or can be coupled to their own stimulation source 514, and each of the nodes, in a fully bootstrapped configuration, have each node connected to a sense circuitry 714. The examiner considers both the stimulation source 514 and the sense circuitry 714 as being a DSC circuit, of which a fully bootstrapped scan would include a plurality of these for each node electrode): 
provide a sensor signal to a sensor of the plurality of sensors and simultaneously to sense the sensor signal (Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]   the touch nodes 502, 504, and 506 can be driven and sensed simultaneously with the provided stimulation signal) , 
memory that stores operational instructions ([0051]; a memory that stores the formation which contains the configuration and operation of electrodes and sense channels (operational instructions)) ; and 
one or more processing modules operably coupled to the DSC, wherein, when enabled, the one or more processing modules configured to execute the operational instructions ([0051]; a touch processor executes the firmware for controlling the “DSCs”).
Li does not disclose provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line based on regulating the sensor signal;
wherein sensing of the sensor signal includes detection of an electrical characteristic of the sensor signal that includes coupling of a signal from a display of another computing device via a user into the sensor of the plurality of sensors, 
wherein the signal is coupled from the display of the another computing device via the user into the sensor of the plurality of sensors based on the user being in contact with or within sufficient proximity to the display of the another computing device that facilitates coupling of the signal into the user from the display of the another computing device and also based on the user being in contact with or within sufficient proximity to the touchscreen that facilitates coupling of the signal from the user into the sensor of the plurality of sensors, 
wherein the signal includes information corresponding to at least one of the user or an application that is operative within the another computing device; and 
generate a digital signal representative of the electrical characteristic of the sensor signal; 
the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device.
Hotelling, US Patent Publication 2017/0097728, teaches wherein a single conductive trace to each electrode may be used as both a drive and a sense line ([0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Li to further include the teachings of Hotelling in order to provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense on the sensor signal via the single line based on the sensor signal. The motivation to combine these analogous arts is because Hotelling teaches that a single conductive trace to each electrode, in a self capacitance system, may be used as both a drive and sense line ([0027];).
However, the combination of Li and Hotelling doesn’t explicitly teach provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line based on regulating the sensor signal,
wherein sensing of the sensor signal includes detection of an electrical characteristic of the sensor signal that includes coupling of a signal from a display of another computing device via a user into the sensor of the plurality of sensors, 
wherein the signal is coupled from the display of the another computing device via the user into the sensor of the plurality of sensors based on the user being in contact with or within sufficient proximity to the display of the another computing device that facilitates coupling of the signal into the user from the display of the another computing device and also based on the user being in contact with or within sufficient proximity to the touchscreen that facilitates coupling of the signal from the user into the sensor of the plurality of sensors, 
wherein the signal includes information corresponding to at least one of the user or an application that is operative within the another computing device; and 
generate a digital signal representative of the electrical characteristic of the sensor signal; 
the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device.
Krah, US Patent Publication 2012/0139865, discloses sense an effect on the senor signal, wherein sensing of the sensor signal includes detection of an electrical characteristic of the sensor signal that includes coupling of a signal from a display of another computing device via a user into the sensor of the plurality of sensors (Figure 3; [0003]; [0033-0035]; connection 315 can be established by physical contact between touch surfaces 307 and 310. According to one embodiment, touch device 301 can listen for a capacitive coupling to device 308 at a predetermined frequency during a scan cycle, for example. For example, during the scan cycle, touch device 301 can listen for a known signature of device 308, which indicates that device 308 is present and is ready to transmit or receive data. The signature can represent a particular frequency, a pattern of frequencies, a pattern of data, and the like. Capacitance of the touch surface 310 of touch device 308, for example, can capacitively couple to the stimulated sense electrodes in touch surface 307 to cause a change in signal capacitance (.DELTA.Csig). This change in the signal capacitance can be determined, during the dedicated scan cycle of touch surface 307 for example, from sense signals at of touch surface), 
wherein the signal is coupled from the display of the another computing device via the user into the sensor of the plurality of sensors based on the user being in contact with or within sufficient proximity to the display of the another computing device that facilitates coupling of the signal into the user from the display of the another computing device and also based on the user being in contact with or within sufficient proximity to the touchscreen that facilitates coupling of the signal from the user into the sensor of the plurality of sensors (Figure 3; [0003]; [0025]; [0033-0035]; [0070];  connection 315 can be established by physical contact between touch surfaces 307 and 310. The touch surfaces are touch-sensitive display screens), 
wherein the signal includes information corresponding to at least one of the user or an application that is operative within the another computing device ([0070]; [0072-0073]; when the user established physical contact between touch surfaces, the user can transfer a file from a first device to a second device, such as a document or an image. Exchanging of data files, documents, images, applications, and the like between the devices can also occur);
the one or more processing modules configured to execute the operational instructions to process the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device ([0100]; the various functions described can be performed by firmware, that is stored in memory, and executed by processor subsystem 102).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Li and Hotelling to further include the teachings of Krah such that two systems with touch screens, as described in Li, allow for the user to establish physical contact between them, as described in Krah in order to provide provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line based on the sensor signal. The motivation to combine these analogous arts is because Krah teaches solving issues related to transfer of data between hand-held touch devices (Abstract; [0004]).
However, the combination of Li, Hotelling, and Krah doesn’t explicitly teach
provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line based on regulating the sensor signal
 generate a digital signal representative of the electrical characteristic of the sensor signal; 
the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device.
Gourevitch et al., US Patent Publication 2020/0104027, discloses a sensing circuit 314 for a self-capacitive touch node electrode 302, where the sensing circuit 314 provides an output Vo that is digitized by an analog-to-digital converter ADC (generate a digital signal representative of the electrical characteristic of the sensor signal) (Figures 3A; [0030];). Gourevitch also discloses the functions described herein can be performed by firmware stored in memory and executed by a touch processor (the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal) ([0028];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Li, Hotelling, and Krah to further include the teachings of Gourevitch in order to provide generate a digital signal representative of the electrical characteristic of the sensor signal; and the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device. The motivation to combine these analogous arts is because Gourevitch teaches that the output from the sensing circuit can be left in the analog domain or can be digitized for determining the presence of a proximity or touch event (Gourevtich: [0030];).
The combination of Li, Hotelling, Krah, and Gourevitch  doesn’t explicitly teach provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line based on regulating the sensor signal.
Lin et al., US Patent Publication 2018/0088735, teaches wherein drive voltages used to stimulate a corresponding touch node of the touch sensor panel are configured by a regulator 709 in order to set the voltage rails (and thereby the gain) of a corresponding output buffer 708 for use by a corresponding transmit channel so that an appropriate voltage swing to meet SNR requirements of the corresponding touch node is had ([0057];). Therefore, the drive voltages are considered to be regulated.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combinational disclosure of Li, Hotelling, Krah, and Gourevitch  to further include the teachings of Lin such that the drive voltages used to stimulate the corresponding touch of the touch panel, are regulated in order to provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line based on regulating the sensor signal. The motivation to combine these analogous arts is because Lin teaches that by setting the voltage rails (and thereby the gain) of a corresponding output buffer, an appropriate voltage swing to meet SNR requirements of the corresponding touch node can be had (Lin: [0057];). 
 


Regarding Claim 2, The combination of Li, Hotelling, Krah, Gourevitch, and Lin teaches wherein: 
the one or more processing modules operably coupled to the plurality of DSCs, and, when enabled, another DSC of the plurality of DSCs configured to (Li: Figure 5A, 7A, and 8A; [0051]; [0061-0064]; [0079]; [0085]; a fully bootstrapped scan includes a plurality of “DSC circuits”, controlled by a touch processor, that provide the following:  ): 
provide another sensor signal via another single line to another sensor of the plurality of sensors and simultaneously to sense an effect on the another sensor signal via the another single line based on regulating the another sensor signal (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; Hotelling: [0027]; Krah: Figure 3; [0003]; [0033-0035]; Lin: [0057]; the touch nodes 502, 504, and 506 can be driven and sensed simultaneously via a single conductive trace, with the provided stimulation signal, that is regulated by a regulator,  so that a change in signal capacitance can be determined), 
wherein sensing of the another sensor signal includes detection of another electrical characteristic of the another sensor signal that includes coupling of the signal from the display of the another computing device via the user into the another sensor of the plurality of sensors (Krah: Figure 3; [0003]; [0033-0035]; connection 315 can be established by physical contact between touch surfaces 307 and 310. Capacitance of the touch surface 310 of touch device 308, for example, can capacitively couple to the stimulated sense electrodes in touch surface 307 to cause a change in signal capacitance (.DELTA.Csig). This change in the signal capacitance can be determined, during the dedicated scan cycle of touch surface 307 for example, from sense signals at the touch surface).

Regarding Claim 10, The combination of Li, Hotelling, Krah, Gourevitch, and Lin teaches wherein the touchscreen includes a touchscreen display that is configured to display another image and to detect and receive the signal based on the user being in contact with or within sufficient proximity to the touchscreen display that facilitates coupling of the signal from the user (Li: Figure 5A, 7A, and 8A; [0050]; [0054]; [0061-0064]; [0079]; [0085]  the touchscreen, that comprises of a plurality of touch node electrodes 502, 504, 506, and 508, can includes elements that exist in LCD or other displays, for displaying an image. The display can also display images related moving an object such as a cursor or pointer, scrolling or panning, adjusting control settings, opening a file or document, viewing a menu, making a selection, executing instructions, operating a peripheral device connected to the host device, answering a telephone call, placing a telephone call, terminating a telephone call, changing the volume or audio settings, all of which is considered by the examiner as “display another image”).
 

Regarding Claim 11, The combination of Li, Hotelling, Krah, Gourevitch, and Lin teaches wherein the DSC of the plurality of DSCs further comprises: 
a power source circuit operably coupled to the sensor of the plurality of sensors (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; Each of the 502, 504, 506, and 508 (plurality of sensors) are connected to a stimulation source 514 or can be coupled to their own stimulation source 514), 
wherein, when enabled, the power source circuit configured to provide the sensor signal via the single line to the sensor of the plurality of sensors (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; Hotelling: [0027]; Each of the 502, 504, 506, and 508 (plurality of sensors) are connected to a stimulation source 514 or can be coupled to their own stimulation source 514, which corresponds to a voltage source. The stimulation source 514 provides a stimulation signal), and 
wherein the sensor signal includes at least one of a DC (direct current) component or an oscillating component (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; The stimulation source 514 provides a stimulation signal, where Figure 5 depicts the stimulation source 514 as being an AC voltage source (oscillating component)); and 
a power source change detection circuit configured to the power source circuit (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; sense circuitry 714 ), 
wherein, when enabled, the power source change detection circuit is configured to detect the effect on the sensor signal that is based on the coupling of the signal from the user into sensor of the plurality of sensors and based on the regulating the sensor signal (Li: Figure 5A, 7A, and 8A; [0047]; [0053]; [0061-0064]; [0079]; [0085]; Lin: [0057]; sense circuity circuitry 714 is configured to detect a chance in capacitance based on users touch as it comes in close proximity or touches the touch screen that has been provided with a stimulation signal that has been regulated).

Regarding Claim 12, Li discloses a computing device (Abstract; [0047]; Systems in which a touch screen is implemented) comprising: 
a touchscreen that includes a plurality of sensors and a plurality of drive-sense circuits (DSCs), wherein, when enabled, a DSC of the plurality of DSCs configured to (Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]  a touchscreen comprises of a plurality of touch node electrodes 502, 504, 506, and 508 (plurality of sensors). Each of the nodes are connected to a stimulation source 514 or can be coupled to their own stimulation source 514, and each of the nodes, in a fully bootstrapped configuration, have each node connected to a sense circuitry 714. The examiner considers both the stimulation source 514 and the sense circuitry 714 as being a DSC circuit, of which a fully bootstrapped scan would include a plurality of these for each node electrode): 
provide a sensor signal to a sensor of the plurality of sensors and simultaneously to sense the sensor signal (Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]   the touch nodes 502, 504, and 506 can be driven and sensed simultaneously with the provided stimulation signal) , 
memory that stores operational instructions ([0051]; a memory that stores the formation which contains the configuration and operation of electrodes and sense channels (operational instructions)); and 
one or more processing modules operably coupled to the DSC, wherein, when enabled, the one or more processing modules configured to execute the operational instructions ([0051]; a touch processor executes the firmware for controlling the “DSCs”).
Li does not disclose provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line bad on regulating the sensor signal,
wherein sensing of the effect on the sensor signal includes detection of an electrical characteristic of the sensor signal that includes coupling of a signal from a touchscreen display of another computing device via a user into the sensor of the plurality of sensors, 
wherein the signal is coupled from the touchscreen display of the another computing device via the user into the sensor of the plurality of sensors based on the user being in contact with or within sufficient proximity to the touchscreen display of the another computing device that facilitates coupling of the signal into the user from the touchscreen display of the another computing device and also based on the user being in contact with or within sufficient proximity to the touchscreen that facilitates coupling of the signal from the user into the sensor of the plurality of sensors, 
wherein the signal includes information corresponding to at least one of the user or an application that is operative within the another computing device; and 
generate a digital signal representative of the electrical characteristic of the sensor signal; 
one or more processing modules operably coupled to the DSC, wherein, when enabled, the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device.
Hotelling, US Patent Publication 2017/0097728, teaches wherein a single conductive trace to each electrode may be used as both a drive and a sense line ([0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Li to further include the teachings of Hotelling in order to provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense the sensor signal via the single line. The motivation to combine these analogous arts is because Hotelling teaches that a single conductive trace to each electrode, in a self capacitance system, may be used as both a drive and sense line (Hotelling: [0027];).
However, the combination of Li and Hotelling doesn’t explicitly teach 
a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line bad on regulating the sensor signal,
wherein sensing of the effect on the sensor signal includes detection of an electrical characteristic of the sensor signal that includes coupling of a signal from a touchscreen display of another computing device via a user into the sensor of the plurality of sensors, 
wherein the signal is coupled from the touchscreen display of the another computing device via the user into the sensor of the plurality of sensors based on the user being in contact with or within sufficient proximity to the touchscreen display of the another computing device that facilitates coupling of the signal into the user from the touchscreen display of the another computing device and also based on the user being in contact with or within sufficient proximity to the touchscreen that facilitates coupling of the signal from the user into the sensor of the plurality of sensors, 
wherein the signal includes information corresponding to at least one of the user or an application that is operative within the another computing device; and 
generate a digital signal representative of the electrical characteristic of the sensor signal; 
one or more processing modules operably coupled to the DSC, wherein, when enabled, the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device.
Krah, US Patent Publication 2012/0139865, discloses sense an effect on the senor signal, wherein sensing of the sensor signal includes detection of an electrical characteristic of the sensor signal that includes coupling of a signal from a touchscreen display of another computing device via a user into the sensor of the plurality of sensors (Figure 3; [0003]; [0033-0035]; connection 315 can be established by physical contact between touch surfaces 307 and 310. According to one embodiment, touch device 301 can listen for a capacitive coupling to device 308 at a predetermined frequency during a scan cycle, for example. For example, during the scan cycle, touch device 301 can listen for a known signature of device 308, which indicates that device 308 is present and is ready to transmit or receive data. The signature can represent a particular frequency, a pattern of frequencies, a pattern of data, and the like. Capacitance of the touch surface 310 of touch device 308, for example, can capacitively couple to the stimulated sense electrodes in touch surface 307 to cause a change in signal capacitance (.DELTA.Csig). This change in the signal capacitance can be determined, during the dedicated scan cycle of touch surface 307 for example, from sense signals at of touch surface. The touch sensor panel configured configurations can be integrated with display circuitry, such that the display surface 310 displays data. Thus the touch surfaces are touch-sensitive display screens), 
wherein the signal is coupled from the touchscreen display of the another computing device via the user into the sensor of the plurality of sensors based on the user being in contact with or within sufficient proximity to the touchscreen display of the another computing device that facilitates coupling of the signal into the user from the touchscreen display of the another computing device and also based on the user being in contact with or within sufficient proximity to the touchscreen that facilitates coupling of the signal from the user into the sensor of the plurality of sensors (Figure 3; [0003]; [0025]; [0033-0035]; [0070];  connection 315 can be established by physical contact between touch surfaces 307 and 310. The touch surfaces are touch-sensitive display screens), 
wherein the signal includes information corresponding to at least one of the user or an application that is operative within the another computing device ([0070]; [0072-0073]; when the user established physical contact between touch surfaces, the user can transfer a file from a first device to a second device, such as a document or an image. Exchanging of data files, documents, images, applications, and the like between the devices can also occur);
one or more processing modules operably coupled to the DSC, wherein, when enabled, the one or more processing modules configured to execute the operational instructions to process the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device ([0100]; the various functions described can be performed by firmware, that is stored in memory, and executed by processor subsystem 102).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Li and Hotelling to further include the teachings of Krah such that two systems with touch screens, as described in Li, allow for the user to establish physical contact between them, as described in Krah in order to provide provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line based on the sensor signal. The motivation to combine these analogous arts is because Krah teaches solving issues related to transfer of data between hand-held touch devices (Abstract; [0004]).
However, the combination of Li, Hotelling, and Krah doesn’t explicitly teach a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line bad on regulating the sensor signal,
generate a digital signal representative of the electrical characteristic of the sensor signal; 
the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device.
Gourevitch et al., US Patent Publication 2020/0104027 discloses a sensing circuit 314 for a self-capacitive touch node electrode 302, where the sensing circuit 314 provides an output Vo that is digitized by an analog-to-digital converter ADC (generate a digital signal representative of the electrical characteristic of the sensor signal) (Figures 3A; [0030];). Gourevitch also discloses the functions described herein can be performed by firmware stored in memory and executed by a touch processor (the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal) ([0028];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Li, Hotelling, and Krah to further include the teachings of Gourevitch in order to provide generate a digital signal representative of the electrical characteristic of the sensor signal; and the one or more processing modules configured to execute the operational instructions to process the digital signal representative of the electrical characteristic of the sensor signal to interpret and recover the information corresponding to the at least one of the user or the application that is operative within the computing device. The motivation to combine these analogous arts is because Gourevitch teaches that the output from the sensing circuit can be left in the analog domain or can be digitized for determining the presence of a proximity or touch event (Gourevtich: [0030];).
The combination of Li, Hotelling, Krah, and Gourevitch  doesn’t explicitly teach a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line bad on regulating the sensor signal.
Lin et al., US Patent Publication 2018/0088735, teaches wherein drive voltages used to stimulate a corresponding touch node of the touch sensor panel are configured by a regulator 709 in order to set the voltage rails (and thereby the gain) of a corresponding output buffer 708 for use by a corresponding transmit channel so that an appropriate voltage swing to meet SNR requirements of the corresponding touch node is had ([0057];). Therefore, the drive voltages are considered to be regulated.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combinational disclosure of Li, Hotelling, Krah, and Gourevitch  to further include the teachings of Lin such that the drive voltages used to stimulate the corresponding touch of the touch panel, are regulated in order to provide a sensor signal via a single line to a sensor of the plurality of sensors and simultaneously to sense an effect on the sensor signal via the single line based on regulating the sensor signal. The motivation to combine these analogous arts is because Lin teaches that by setting the voltage rails (and thereby the gain) of a corresponding output buffer, an appropriate voltage swing to meet SNR requirements of the corresponding touch node can be had (Lin: [0057];). 



Regarding Claim 19, The combination of Li, Hotelling, Krah, Gourevitch, and Lin teaches wherein the touchscreen of the computing device computing device includes another touchscreen display that is configured to display another image and to detect and receive the signal based on the user being in contact with or within sufficient proximity to the touchscreen display of the computing device that facilitates coupling of the signal from the user (Li: Figure 5A, 7A, and 8A; [0050]; [0054]; [0061-0064]; [0079]; [0085]  the touchscreen, that comprises of a plurality of touch node electrodes 502, 504, 506, and 508, can includes elements that exist in LCD or other displays, for displaying an image. The display can also display images related moving an object such as a cursor or pointer, scrolling or panning, adjusting control settings, opening a file or document, viewing a menu, making a selection, executing instructions, operating a peripheral device connected to the host device, answering a telephone call, placing a telephone call, terminating a telephone call, changing the volume or audio settings, all of which is considered by the examiner as “display another image”).

Regarding Claim 20 , The combination of Li, Hotelling, Krah, Gourevitch, and Lin teaches wherein the DSC of the plurality of DSCs further comprises: 
a power source circuit operably coupled to the sensor of the plurality of sensors (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; Each of the 502, 504, 506, and 508 (plurality of sensors) are connected to a stimulation source 514 or can be coupled to their own stimulation source 514), 
wherein, when enabled, the power source circuit configured to provide the sensor signal via the single line to the sensor of the plurality of sensors (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; Hotelling: [0027]; Each of the 502, 504, 506, and 508 (plurality of sensors) are connected to a stimulation source 514 or can be coupled to their own stimulation source 514, which corresponds to a voltage source. The stimulation source 514 provides a stimulation signal), and 
wherein the sensor signal includes at least one of a DC (direct current) component or an oscillating component (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; The stimulation source 514 provides a stimulation signal, where Figure 5 depicts the stimulation source 514 as being an AC voltage source (oscillating component)); and 
a power source change detection circuit configured to the power source circuit (Li: Figure 5A, 7A, and 8A; [0061-0064]; [0079]; [0085]; sense circuitry 714 ), 
wherein, when enabled, the power source change detection circuit is configured to detect an effect on the sensor signal that is based on the coupling of the signal from the user into sensor of the plurality of sensors (Li: Figure 5A, 7A, and 8A; [0047]; [0053]; [0061-0064]; [0079]; [0085]; sense circuity circuitry 714 is configured to detect a chance in capacitance based on users touch as it comes in close proximity or touches the touch screen).


Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Patent Publication 2018/0275824, henceforth known as Li, in further view of Hotelling, US Patent Publication 2017/0097728, in further view of Krah, US Patent Publication 2012/0139865, in further view of Gourevitch et al., US Patent Publication 2020/0104027, henceforth known as Gourevitch, in further view of Lin et al., US Patent Publication 2018/0088735, henceforth known as Lin, and in further view of Amento et al., US Patent 2013/0142363, henceforth known as Amento.

Regarding Claim 8, The combination of Li, Hotelling, Krah, Gourevitch, and Lin doesn’t explicitly teach wherein the information corresponding to the at least one of the user or the application that is operative within the another computing device including at least one of: user identification information related to the user; financial related information associated with the user; shipping information associated with the user; or contact information associated with the user.
	However, Amento et al., US Patent 2013/0142363, teaches data that a user desires to send from a first device to a second device includes but is not limited to contact information (e.g., name, telephone number, home address, work address, employer, alias, username, birthday, significant other, etc.), applications, photographs and/or other images, movies and/or other videos, documents, text messages, multimedia messages, and/or email messages. In some embodiments, the data 112 includes an authentication credential such as, but not limited to, a password, a pass phrase, a personal identification number, or a challenge response to a challenge question ([0019];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Li, Hotelling, Krah, Gourevitch, and Lin to further include the teachings of Amento in order to provide wherein the information corresponding to the at least one of the user or the application that is operative within the another computing device including at least one of: user identification information related to the user; or contact information associated with the user. The motivation to combine these analogous arts is because Amento describes types of data that a user desired to transfer between devices (Amento: [0019];).  

Regarding Claim 9, The combination of Li, Hotelling, Krah, Gourevitch, Lin, and Amento teaches wherein at least one of: 
the user identification information related to the user including at least one of a name of the user, a username of the user, a phone number of the user, an e-mail address of the user, a personal address of the user, a business address of the user, or business card information of the user (Amento: [0019]; contact information (e.g., name, telephone number, home address, work address, employer, alias, username, birthday, significant other, etc.)); 
the financial related information associated with the user including at least one of payment information of the user, credit card information of the user, or banking information of the user; 
the shipping information associated with the user including at least one of a personal address of the user or a business address of the user; or 
the contact information associated with the user including at least one of a phone number of the user, an e-mail address of the user, a personal address of the user, a business address of the user, or business card information of the user (Amento: [0019]; contact information (e.g., name, telephone number, home address, work address, employer, alias, username, birthday, significant other, etc.)).


Regarding Claim 18, The combination of Li, Hotelling, Krah, Lin, and Gourevitch doesn’t explicitly teach wherein the information corresponding to the at least one of the user or the application that is operative within the another computing device including at least one of: 
user identification information related to the user; financial related information associated with the user; 
shipping information associated with the user; or 
contact information associated with the user, 
wherein at least one of: 
the user identification information related to the user including at least one of a name of the user, a username of the user, a phone number of the user, an e-mail address of the user, a personal address of the user, a business address of the user, or business card information of the user; 
the financial related information associated with the user including at least one of payment information of the user, credit card information of the user, or banking information of the user; 
the shipping information associated with the user including at least one of a personal address of the user or a business address of the user; or 
the contact information associated with the user including at least one of a phone number of the user, an e-mail address of the user, a personal address of the user, a business address of the user, or business card information of the user.
However, Amento et al., US Patent 2013/0142363, teaches data that a user desires to send from a first device to a second device includes but is not limited to contact information (e.g., name, telephone number, home address, work address, employer, alias, username, birthday, significant other, etc.), applications, photographs and/or other images, movies and/or other videos, documents, text messages, multimedia messages, and/or email messages. In some embodiments, the data 112 includes an authentication credential such as, but not limited to, a password, a pass phrase, a personal identification number, or a challenge response to a challenge question ([0019];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Li, Hotelling, Krah, Gourevitch, and Lin to further include the teachings of Amento in order to provide wherein the information corresponding to the at least one of the user or the application that is operative within the another computing device including at least one of: user identification information related to the user; or contact information associated with the user; wherein at least one of: the user identification information related to the user including at least one of a name of the user, a username of the user, a phone number of the user, an e-mail address of the user, a personal address of the user, a business address of the user, or business card information of the user; or the contact information associated with the user including at least one of a phone number of the user, an e-mail address of the user, a personal address of the user, a business address of the user, or business card information of the user. The motivation to combine these analogous arts is because Amento describes types of data that a user desired to transfer between devices (Amento: [0019];).  


Allowable Subject Matter

Claim 3-7 and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699